DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 08/08/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Ko et al (US 10,103,113 A1) was the closest prior art, Ko et al (US 10,103,113 A1) discloses a method of fabricating a bump pad for flip-chip bonding inside the cavity for the printed circuit board (PCB), however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed method for manufacturing an antenna for a wireless power transfer system, the antenna including a coil, the method comprising: providing a first sheet of a conductive metal, the first sheet defining a first area; applying an etch resistant coating on a coil area within the first area; laser cutting the first sheet within the coil area, based on a laser cutting path, the laser cutting path defining a first geometry for a first plurality of turns for a first layer of the coil, the first geometry configured for one or more of transmission of wireless power signals, receipt of wireless power signals, or combinations thereof; and substantially exposing the first sheet to an etching solution, the etching solution substantially removing first portions of the conductive metal from a substrate of the antenna to define, at least, first turn gaps between at least two of the first plurality of turns, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-10, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 11, Ko et al (US 10,103,113 A1) was the closest prior art, Ko et al (US 10,103,113 A1) discloses a method of fabricating a bump pad for flip-chip bonding inside the cavity for the printed circuit board (PCB), however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed method for manufacturing an antenna for a wireless power transfer system, the antenna including a multi-layered coil having, at least, a first layer and a second layer, the method comprising: providing a first sheet of a conductive metal, the first sheet defining a first area; providing a second sheet of a conductive metal, the second sheet defining a second area; applying an etch resistant coating on a first coil area within the first area; applying an etch resistant coating on a second coil area within the second area; laser cutting the first sheet within the first coil area, based on a first laser cutting path, the first laser cutting path defining a first geometry for a first plurality of turns for a first layer of the multi-layered coil, the first geometry configured for one or more of transmission of wireless power signals, receipt of wireless power signals, or combinations thereof; laser cutting the second sheet within the second coil area, based on a second laser cutting path, the second laser cutting path defining a second geometry for a second plurality of turns for a second layer of the multi-layered coil, the second geometry configured for one or more of transmission of wireless power signals, receipt of wireless power signals, or combinations thereof, substantially exposing the first sheet to an etching solution, the etching solution substantially removing first portions of the conductive metal from a substrate of the antenna to define, at least, first turn gaps between at least two of the first plurality of turns; and substantially exposing the second sheet to an etching solution, the etching solution substantially removing second portions of the conductive metal from the substrate to define, at least, second turn gaps between at least two of the second plurality of turns, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 12-18, which depends on claim 11, these claims, are allowable for at least the same reasons given for claim 11.
Regarding the independent claim 19, Ko et al (US 10,103,113 A1) was the closest prior art, Ko et al (US 10,103,113 A1) discloses a method of fabricating a bump pad for flip-chip bonding inside the cavity for the printed circuit board (PCB), however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed antenna for a wireless power transfer system, the antenna comprising: a coil, the coil including a first layer, the first layer defining a first plurality of turns, the first plurality of turns formed by: providing a first sheet of a conductive metal, the first sheet defining a first area, applying an etch resistant coating on a coil area within the first area, laser cutting the first sheet within the coil area, based on a first laser cutting path, the first laser cutting path defining a first geometry for the plurality of turns for the first layer of the coil, the first geometry configured for one or more of transmission of wireless power signals, receipt of wireless power signals, or combinations thereof, and substantially exposing the first sheet to an etching solution, the etching solution substantially removing first portions of the conductive metal from a substrate of the antenna to define, at least, first turn gaps between at least two of the first plurality of turns, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 20, which depends on claim 19, this claim, is allowable for at least the same reasons given for claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 08/08/2022 regarding claims 1-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al (US 2016/0037646 A1) discloses a printed circuit board comprising: a core substrate; a first insulation layer stacked on the core substrate; a via formed on a surface of the first insulation layer and a pad formed on a bottom surface of the via; a form maintenance prepreg layer stacked on a surface of the insulation layer; and a second insulation layer formed on a surface of the form maintenance prepreg layer, wherein a cavity is formed on the form maintenance prepreg layer and the second insulation layer to expose a top surface of the first insulation layer and the via, however does not discloses the particular structure arrangement for the claimed invention.
	Moon et al (US 2015/0138741 A1) discloses a chip embedded board comprising: a core substrate; a first build-up layer formed on one surface of the core substrate and having a cavity formed therein; a chip disposed in the cavity; and an insulating layer filled in the cavity in which the chip is disposed, wherein one surface of the chip is positioned in a circuit layer positioned at the outermost layer of the first build-up layer, however does not discloses the particular structure arrangement for the claimed invention.
	Inatami et al (US 2013/0098662 A1) discloses a method of manufacturing a multi-layer circuit board having a part of an inner layer circuit being exposed, the method comprising: forming one or more first slit portions in an outer layer substrate so as to conform with an outer periphery of a region corresponding to a circuit exposure portion of an inner layer substrate, the outer layer substrate having a conductor layer formed on one surface of the outer layer substrate and an adhesive layer covered by an exfoliating paper formed on the other surface of the outer layer substrate, the inner layer substrate having at least a part of the inner layer circuit being exposed, and the one or more first slit portions each penetrating the outer layer substrate while not attaining a closed circuit state, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836